Case: 2:21-mj-00087-CMV Doc #: 3 Filed: 02/11/21 Page: 1 of 4 PAGEID #: 12

AO 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Souther District of Ohio

In the Matter of the Search of
(Briefly describe the property to be searched

)

) ™ 7
or identify the person by name and address) ) Case No. 4 ‘ ae | “WM A - 8

)

)

U.S. Postal Service Priority Mail parcel 9505 5146 9126
1033 2173 96 addressed to “Justin M Bates, PO Box
4670, Newark, OH 43058"

SEARCH AND SEIZURE WARRANT
To: — Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search

 

of the following person or property located in the Southem District of Ohio
(identify the person or describe the property to be searched and give its location):
See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property lo be seized):

See Attachment B

YOU ARE COMMANDED to execute this warrant on or before _@722- Z| (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Chelsey M. Vascura
(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), | find that immediate notification may have an adverse result listed in 18 U.S.C.

 

   
 
   

§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the personewh 4,0F whose
property, will be searched or seized (check the appropriate box) 7 x ~
O for days (nat to exceed 30) © until, the facts justifying, the later specific date of

Date and time issued: a Bee 2 (@ [1S Pn

City and state: Columbus, Ohio

 

Pred tod re
PR ie fe
ie ee ok AP

™ aa UISTRIG
Case: 2:21-mj-00087-CMV Doc #: 3 Filed: 02/11/21 Page: 2 of 4 PAGEID #: 13

AO 93 (Rev. 11/13) Search end Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

BUA-m}- 27 24GB 21 19 YZ bes AA

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

Vacuum sent boys Con tol tue b cays ol green leaky Sub ste

 

Certification

| declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: & VW Z/ Bae

Executing officer's signature

Prine = and title j

 

 

 
Case: 2:21-mj-00087-CMV Doc #: 3 Filed: 02/11/21 Page: 3 of 4 PAGEID #: 14

Attachment A

U.S. Postal Service Priority Mail parcel 9505 5146 9126 1033 2173 96 addressed to
“Justin M Bates, PO Box 4670, Newark, OH 43058"
Case: 2:21-mj-00087-CMV Doc #: 3 Filed: 02/11/21 Page: 4 of 4 PAGEID #: 15

Attachment B

Any controlled substances, contraband, fruits of the crime, attribution documents, notes,
records, and/or currency related to illegal drug trafficking, which constitute evidence of

violations of Title 21, United States Code, Sections 841(a)(1) and 843(b).
